119 F.Supp.2d 1363 (2000)
DUNKIN' DONUTS INCORPORATED, Plaintiff,
v.
KASHI ENTERPRISES, INC., Defendant.
No. Civ.A. 1:00CV929CAP.
United States District Court, N.D. Georgia, Atlanta Division.
September 18, 2000.
Kelly Jean Beard, Meadows Ichter & Trigg, Atlanta, GA, Steven A. Browne, Robert L. Zisk, Schmeltzer Aptaker & Shepard, Washington, DC, for plaintiff.

ORDER AND PERMANENT INJUNCTION
PANNELL, District Judge.
The plaintiff filed the instant action, seeking injunctive relief from the defendant's alleged trademark infringement and violation of the plaintiff's franchise standards, pursuant to the Lanham Trade-Mark Act, 15 U.S.C. § 1114(1)(a) (the "Lanham Act"). By its previous order, dated June 7, 2000, the court entered a preliminary injunction in favor of the plaintiff. The clerk has entered a default judgment in favor of the plaintiff. The plaintiff now seeks damages and to convert the preliminary injunction into a permanent injunction pursuant to the terms of the court's previous order.

I. LEGAL DISCUSSION
The plaintiff has submitted affidavits and supporting documentation detailing its incurred attorney's fees and expenses, which it is entitled to pursuant to the terms of the Franchise Agreement. *1364 The plaintiff does not seek any other damages as a result of the defendant's violation of the statute and/or the Franchise Agreement. The defendant has not submitted any affidavits challenging the amount of attorney's fees and expenses incurred by the plaintiff. The court may enter an order without holding an evidentiary hearing, based upon " `affidavits and other documentary evidence if the facts are undisputed.'" McDonald's Corp. v. Robertson, 147 F.3d 1301, 1311-13 (11th Cir.1998) (quoting Ty, Inc. v. GMA Accessories, Inc., 132 F.3d 1167, 1171 (7th Cir.1997)). The plaintiff's motion is unopposed.
Fed.R.Civ.P. 65(d) requires that "[e]very order granting an injunction ... shall set forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts sought to be restrained; and is binding only upon the parties to the action. ..." In assessing whether permanent injunctive relief is warranted, the court must determine whether the plaintiffs have satisfied the following three criteria: (1) violation of the applicable statute or agreement by the defendants; (2) continuing irreparable injury to the plaintiff in the absence of an injunction; and (3) lack of an adequate remedy at law. See Newman v. State of Alabama, 683 F.2d 1312, 1319 (11th Cir.1982). If warranted, the scope of the injunctive relief should be tailored to address the specific violations of law by the defendants. See e.g., Madsen v. Women's Health Ctr., 512 U.S. 753, 762, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994).
The plaintiff asks the court to permanently enjoin the defendant from violating the plaintiff's standards for health, sanitation, and safety as identified in the Critical Food Safety and Sanitation Inspection form. As to the first requirement of violation of the agreement, the court finds that the record demonstrates that the defendant has breached the Franchise Agreement, which in plain terms obligates the defendant to operate a clean and safe franchise. Further, the court finds that the record includes numerous documents, affidavits, and photographs, which demonstrate that the defendant has failed to cure the alleged violations. Accordingly, the court holds that the plaintiff has violated the Franchise Agreement standards and the Lanham Act.
With respect to the second requirement, the record evidence demonstrates that there is a threat of a continuing irreparable injury to the plaintiff if the injunction is not granted. The possibility of irreparable injury arises because the record evidence indicates that the unsanitary conditions at the defendant's store may result in illness to the plaintiff's customers. To this end, the court notes that the plaintiff has an important interest in the uniformity of food specifications, preparation methods, quality and appearance, facilities and service of its franchisees. See McDonald's Corp., 147 F.3d at 1309. Not only does the defendant's conduct place the plaintiff's trademarks and trade name at risk, but more importantly, it puts the public in danger of food contamination. Further, the plaintiff has a strong legal interest in avoiding disputes stemming from the cleanliness and safety of its products. See id. Accordingly, if customers become ill due to the defendant's franchise's unsanitary conditions, the plaintiff's national reputation, goodwill, and business will be harmed. Thus, the court holds that this harm constitutes an irreparable injury.
The third requirement necessitates the court finding that there is no adequate remedy at law. Because of the defendant's limited economic resources, as compared to the plaintiff, and the court's finding that the defendant's actions will harm the plaintiff's national reputation, goodwill, and business, the court holds that there is no adequate remedy at law, if the permanent injunction is not issued.

III. CONCLUSION
For the foregoing reasons, the court hereby GRANTS the plaintiff's motion for default judgment [Doc. No. 6-1].
*1365 Specifically, the defendant is permanently enjoined from violating the plaintiff's standards for health, sanitation, and safety as identified on the Critical Food Safety and Sanitation Inspection form attached to and made a part of this order. The court hereby AWARDS the plaintiff $5,284.97 in damages.
 *1366